Citation Nr: 0420346	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  01-09 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of right 
eye injury.

2.  Whether new and material evidence has been presented to 
reopen the claim of service connection for residuals of left 
foot injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL
Veteran 

ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 and 
April 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).    

In August 2003, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is part of the record now before the Board. 

The issue regarding residuals of a left foot injury is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDING OF FACT

The current corneal opacity or scar of the right eye has not 
resulted in disability and is unrelated to any injury in 
service. 


CONCLUSION OF LAW

Residuals of a right eye injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2003).

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  



Duty to Notify 

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

In Pelegrini v. Principi, 17 Vet. App. 412, 422 (2004), the 
United States Court of Appeals for Veteran Claims (CAVC) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103, must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ or RO) 
decision on a claim for VA benefits.  

In this case, the RO's initial decision was made prior to the 
enactment of the VCAA.  It is VA's position that Pelegrini is 
incorrect as it applies to a case where the initial RO 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement in this case has not prejudiced the veteran's 
case for the reasons specified below.  

In letters to the veteran, dated in March 2002 and April 
2003, the RO addressed the VCAA, notifying him of the 
evidence necessary to substantiate his claim, namely, 
evidence of an injury that began in service or an event in 
service causing injury, evidence of a current disability, and 
evidence of a relationship between the current disability and 
an injury in service.  The RO asked the veteran for records 
of a private physician, which he could submit or he could 
authorize VA to obtain the records on his behalf.  The RO 
also notified the veteran that VA would obtain VA records and 
he should provide information about private medical records, 
which again he could submit or authorization VA to obtain on 
his behalf.  He was given 60 and 30 days, respectively, to 
submit additional evidence.  



While the VCAA notice was not given prior to the first RO 
adjudication, VCAA notice subsequently provided by the RO 
complied with Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(identifying evidence to substantiate the claim and the 
relative duties of VA and the claimant to obtain evidence); 
Charles v. Prinicipi, 16 Vet. App. 370 (2002) (identifying 
the document that satisfies VCAA notice).    

As for the content of the notices, that is, the 60 or 30 days 
for submitting evidence, prior to adjudicating the claim, the 
Veterans Benefits Act of 2003, P.L. 108-183, § 701, 117 Stat. 
2651 (Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103) authorizes the Secretary of VA to make a decision on a 
claim before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the 
United States Court of Appeals for the Federal Circuit in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) that invalidated a 
regulatory provision, implementing the VCAA, that required a 
response to VCAA, as here, in less than the statutory 
one-year period. 

Also, as to the content of the notice, while language to the 
effect that the veteran should submit "any evidence in the 
claimant's possession that pertains to the claim" was not 
included, such notice is not a statutory requirement as 
interpreted by the General Counsel of VA notwithstanding the 
CAVC's analysis in Pelegrini.  VAOPGCPREC 1-2004.  As for 
that requirement in 38 C.F.R. § 3.159(b)(1), because the 
veteran has been to asked to identify any evidence to support 
his claim, another generalized request for any other evidence 
is superfluous and the omission of the request is not 
prejudicial to the veteran. 

For these reasons, neither the timing nor the content of the 
VCAA notice is prejudicial to the veteran and no further 
procedural development is required to comply with the duty to 
notify under the VCAA.  Moreover, no useful purpose would be 
served in remanding this matter for more procedural 
development and a remand would result in unnecessarily 
imposing additional burdens on VA with no possible benefit 
flowing to the veteran.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background 

The service medical records for the veteran's period of 
active duty contain no complaint, history or finding of a 
right eye injury.  

Reports of examination for the Army Reserve, dated in 1977 
and 1979, are also negative for any complaint, history, or 
finding of a right eye injury or residuals of a right eye 
injury. 

VA medical records, dated in May 1993, show that the veteran 
was seen with complaints of discomfort and watery eyes while 
reading.  He reported a negative history of prior trauma, 
infection, or eye disease.  

VA medical records, dated in April 1997, disclose that the 
veteran complained that he had trouble reading and he had 
occasional watery eyes.  The pertinent diagnosis was mild 
myopia, right eye.  

In a statement, dated in July 2000, G. M. reported that he 
saw the veteran for a general eye examination.  The pertinent 
findings were hyperopic astigmatism and presbyopia.  There 
was a scar on the cornea of the right eye, which the veteran 
attributed to an injury sustained in the military in the 
1970s.  

On VA eye examination in September 2000, the veteran gave a 
history of being hit in the right eye by a piece of metal, 
which was removed in 1971, leaving a scar on the cornea.  The 
pertinent finding was a corneal opacity in the right eye.  
The diagnoses were corneal opacity on the right secondary to 
trauma.  The examiner stated the veteran had no visual 
difficulty secondary to the opacity and that the opacity was 
not related to any present eye problems.  



VA medical records, dated in November 2000, show that the 
veteran was evaluated for refraction.  The diagnoses were 
hyperopia and presbyopia and an old right, corneal scar.  In 
June 2002, the pertinent finding was longstanding scar 
secondary to metal in the eye in 1971. 

At the hearing in August 2003, the veteran testified that, 
while loading a truck with materials in 1971, something fell 
and hit him in the right eye and after going to the medics, 
they removed a piece of metal from his eye.  He also 
testified that he currently experienced blurred vision and 
itchiness. 

Principles of Service Connection

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Basically, service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  38 C.F.R. § 3.303(a).

In order to prevail on the merits of a claim for service 
connection, three elements must be present: (1) medical 
evidence of a current disability; (2) medical evidence or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of an injury or disease; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Refractive error of the eye is not a disease or injury 
subject to service connection.  38 C.F.R. § 3.303(c). 

Analysis

On the first element of service connection, that is, medical 
evidence of current disability, the evidence favorable to the 
veteran consists of the documentation of a corneal scar or 
opacity, first shown in 2000, more than 18 years after 
service.  The evidence against the claim consists of VA 
physician's opinion that the veteran has no visual difficulty 
due to the opacity and that the opacity is unrelated to any 
present right eye problems.  Because the term "disability" 
for VA purposes refers to impairment of earning capacity due 
to injury, rather than the injury itself, and as here, there 
is no evidence of visual impairment of any kind related to 
the corneal opacity, the Board finds that there is no 
competent medical evidence of current disability.  Allen v. 
Brown, 7 Vet. App. 439, 446-48 (1995). 

As for the second element, evidence of an in-service injury, 
the veteran testified that a piece of metal was removed from 
his right eye in service.  Although there is no 
contemporaneous corroboration of this event in the service 
medical records, the veteran is competent to describe the 
injury of which he clearly would have had personal knowledge.  
However, the veteran's competency is limited and his 
testimony is not competent evidence to prove the described 
injury actually involved the cornea of the right eye, which 
is a matter requiring medical expertise.  Also as to the 
credibility of his testimony, the veteran has been 
inconsistent in his statements, having previously denied a 
history of eye trouble on Army Reserve examinations in 1977 
and 1979 and of eye trauma when VA saw him in 1993.  

As for the third element, medical evidence of a nexus between 
the claimed in-service injury and the present injury, the 
veteran is not competent to offer testimony as to a medical 
diagnosis or medical opinion as to the relationship, if any, 
between the event in service and the post-service 
documentation of a corneal scar.  As for the statements of G. 
M., who examined the veteran in 2000, and the VA health-care 
providers, they necessarily relied on history as related by 
the veteran.  Their nexus statements therefore are no better 
than the facts alleged by the veteran, which as discussed 
above are limited to a right eye injury without competent 
medical evidence that the injury involved the cornea. 

Myopia, hyperopia, and presbyopia are refractive errors, not 
injuries subject to service connection.  38 C.F.R. 
§ 3.303(c). 

For the above reasons, the Board concludes that the 
preponderance of the evidence is against the claim that the 
veteran has a corneal scar or opacity due to a right eye 
injury suffered in service.   


ORDER

Service connection for residuals of right eye injury is 
denied.  


REMAND

In a July 2002 rating decision, the RO denied the veteran's 
petition to reopen the claim of service connection for 
residuals of a left foot injury.  In June 2003, the veteran 
filed a notice of disagreement.  Since the RO has not issued 
a statement of the case, the issue is REMANDED for the 
following action:

Prepare a statement of the case on the 
issue.  Inform the veteran that he must 
timely file a substantive appeal in order 
to perfect his appeal of the issue and to 
have the decision reviewed by the Board 
on appeal.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


______________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



